DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application.	
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file (KR10-2019-0100858   08/19/2019   Republic of Korea).
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 02/07/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 02/07/2020. These drawings are review and accepted by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” 
The abstract of the disclosure is objected to because it uses the phrase “Disclosed is a semiconductor memory device” should be deleted.  
Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites the limitation "Wherein all cache latches" in line 15, should be changed to --wherein all cache latches--.  
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under both 35 U.S.C. 102(a)(1) as being anticipated by Chun et al (US 2017/0337130 A1 hereinafter “Chun”). 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
	Regarding Independent Claim 1, Chun, for example in Figs. 1-12, discloses a semiconductor memory device (see for example in Fig. 1 related in Figs. 2-12) comprising: 
a memory cell array (e.g., 101; in Fig. 1 related in Figs. 2-12); and a cache latch circuit (e.g., 230; in Figs. 3-5 related in Figs. 1-2, 6-12) configured to exchange data with the memory cell array through a plurality of bit lines (e.g., BL; in Figs. 3-5 related in Figs. 1-2, 6-12) extending in a second direction crossing a first direction (see for example in Figs. 3-5 related in Figs. 1-2, 6-12), wherein the cache latch circuit comprises a plurality of cache latches arranged in a plurality of columns in the first direction and in a plurality of rows in the second direction (see for example in Figs. 3-5 related in Figs. 1-2, 6-12), wherein each of the plurality of cache latches is coupled to any one of a plurality of input/output (IO) pins (see for example in Fig. 4 related in Figs. 1-3, 5-12), wherein the cache latches coupled to the IO pins at the same time comprise one IO cache latch unit (see for example in Figs. 3-5 related in Figs. 1-2, 6-12), and  wherein the cache latches in the one IO cache latch unit are arranged in 2x2 array units (see for example in Figs. 3-5 related in Figs. 1-2, 6-12).  It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). 

	Regarding claim 3, Chun, for example in Figs. 1-12, discloses further comprising a column decoder coupled to the cache latches in the one IO cache latch unit arranged in the 2x2 array units, and configured to provide a column select signal to the cache latches (see for example in Figs. 3-5 related in Figs. 1-2, 6-12). It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). 
 	Regarding Independent Claim 4, Chun, for example in Figs. 1-12, discloses a semiconductor memory device (see for example in Fig. 1 related in Figs. 2-12) comprising: a memory cell array (e.g., 101; in Fig. 1 related in Figs. 2-12); a plurality of bit lines (e.g., BL; in Figs. 3-5 related in Figs. 1-2, 6-12) extending in a second direction crossing a first direction (see for example in Figs. 3-5 related in Figs. 1-2, 6-12), and comprising a plurality of even bit lines and a plurality of odd bit lines that are alternately arranged in the first direction (see for example in Figs. 3-5 related in Figs. 1-2, 6-12); and a cache latch circuit (e.g., 230; in Figs. 3-5 related in Figs. 1-2, 6-12) configured to exchange data with the memory cell array through the plurality of bit lines (see for example in Figs. 3-5 related in Figs. 1-2, 6-12), and comprising a plurality of cache latches arranged in a plurality of columns in the first direction and in a plurality of rows in N IO pins (where N is a positive integer) (see for example in Figs. 3-5 related in Figs. 1-2, 6-12), wherein 2N cache latches coupled to the even bit lines and coupled to the 2N IO pins at the same time comprise one first IO cache latch unit (see for example in Figs. 3-5 related in Figs. 1-2, 6-12), wherein 2N cache latches coupled to the odd bit lines and coupled to the 2N IO pins at the same time comprise one second IO cache latch unit (see for example in Figs. 3-5 related in Figs. 1-2, 6-12), wherein the one first IO cache latch unit and the one second IO cache latch unit comprise one cache latch unit (see for example in Figs. 3-5 related in Figs. 1-2, 6-12), and wherein the cache latches included in each of the first and second IO cache latch units are arranged in 2x2 array units (see for example in Figs. 3-5 related in Figs. 1-2, 6-12). It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). 
Regarding claim 5, Chun, for example in Figs. 1-12, discloses wherein the plurality of even bit lines coupled to the cache latches of the first IO cache latch unit and the plurality of odd bit lines coupled to the cache latches of the second IO cache latch unit are alternately arranged and are adjacent to each other units (see for example in Figs. 3-5 related in Figs. 1-2, 6-12). It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). 
 Regarding claim 6, Chun, for example in Figs. 1-12, discloses wherein the number of rows in which the cache latches comprising the one cache latch unit are arranged is smaller than 
Regarding claim 7, Chun, for example in Figs. 1-12, discloses wherein when at least one of the cache latches included in the one cache latch unit is a defective cache latch, and wherein all cache latches included in the one cache latch unit are repaired at the same time (see for example in Figs. 3-5 related in Figs. 1-2, 6-12). It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). 
Regarding claim 8, Chun, for example in Figs. 1-12, discloses wherein the cache latches included in the one cache latch unit are arranged in 4x2 array units (see for example in Figs. 3-5 related in Figs. 1-2, 6-12). It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). 
Regarding claim 9, Chun, for example in Figs. 1-12, discloses further comprising a plurality of sensing latches coupled to the cache latches (see for example in Figs. 3-5 related in Figs. 1-2, 6-12), wherein the plurality of sensing latches coupled to the cache latches comprising the 4x2 array are separated into two 2x2 arrays (see for example in Figs. 3-5 related in Figs. 1-2, 6-12), and are arranged in the second direction on both sides of the cache latches comprising the 
Regarding claim 10, Chun, for example in Figs. 1-12, discloses further comprising a plurality of bit line select transistors coupled to the cache latches through the in the second direction sensing latches (see for example in Figs. 3-5 related in Figs. 1-2, 6-12), wherein the plurality of bit line select transistors coupled to the cache latches comprising the 4x2 array are separated into two 4x1 arrays that are arranged in the second direction on both sides of the cache latches comprising the 4x2 array (see for example in Figs. 3-5 related in Figs. 1-2, 6-12). It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). 
 	Regarding claim 11, Chun, for example in Figs. 1-12, discloses wherein the plurality of bit lines are coupled to the respective plurality of bit line select transistors through a plurality of bit line contacts (see for example in Figs. 3-5 related in Figs. 1-2, 6-12), wherein from among the plurality of bit line select transistors, bit line select transistors coupled to the one cache latch unit comprise one bit line selection unit (see for example in Figs. 3-5 related in Figs. 1-2, 6-12), wherein the plurality of bit line contacts are consecutively arranged to couple the plurality of bit lines to the bit line select transistors included in the one bit line selection unit (see for example in Figs. 3-5 related in Figs. 1-2, 6-12).  It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the 
	Regarding claim 12, Chun, for example in Figs. 1-12, discloses wherein the plurality of bit lines are coupled to the plurality of respective bit line select transistors through the plurality of bit line contacts (see for example in Figs. 3-5 related in Figs. 1-2, 6-12), wherein from among the plurality of bit line select transistors (see for example in Figs. 3-5 related in Figs. 1-2, 6-12), bit line select transistors coupled to the one cache latch unit comprise one bit line selection unit (see for example in Figs. 3-5 related in Figs. 1-2, 6-12), wherein the plurality of bit line contacts are arranged so that the plurality of bit lines coupled to the plurality of bit line select transistors included in different bit line selection units are not adjacent to each other (see for example in Figs. 3-5 related in Figs. 1-2, 6-12).  It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
	Regarding Independent Claim 13, Chun, for example in Figs. 1-12, discloses a semiconductor memory device (see for example in Fig. 1 related in Figs. 2-12) comprising: a plurality of cache latches arranged in a plurality of sections defined in a second direction crossing a first direction (see for example in Figs. 3-5 related in Figs. 1-2, 6-12), and configured to form a plurality of columns and a plurality of rows in the first and second directions (see for example in Figs. 3-5 related in Figs. 1-2, 6-12); a plurality of sensing latches coupled to the respective cache latches (see for example in Figs. 3-5 related in Figs. 1-2, 6-12), and arranged in a plurality of regions located on both sides of each of the sections in the second direction (see for example in Figs. 3-5 related in Figs. 1-2, 6-12); and a plurality of bit line select transistors 
	Regarding claim 14, Chun, for example in Figs. 1-12, discloses wherein the cache latches comprising one of the 2x2 arrays are arranged in two consecutive columns in the first direction (see for example in Figs. 3-5 related in Figs. 1-2, 6-12).  It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
	Regarding claim 15, Chun, for example in Figs. 1-12, discloses further comprising a column decoder coupled to the cache latches comprising one of the 2x2 arrays in common, and configured to provide a column select signal to the cache latches, wherein the column decoder is disposed in the same section as the cache latches comprising the 2x2 array (see for example in Figs. 3-5 related in Figs. 1-2, 6-12).  It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the 
	Regarding claim 16, Chun, for example in Figs. 1-12, discloses wherein the bit lines comprise a plurality of even bit lines and a plurality of odd bit lines which are alternately arranged in the first direction (see for example in Figs. 3-5 related in Figs. 1-2, 6-12), wherein the cache latches which are coupled to the even bit lines and coupled to the IO pins at the same time comprise a first IO cache latch unit (see for example in Figs. 3-5 related in Figs. 1-2, 6-12), and the cache latches which are coupled to the odd bit lines and coupled to the IO pins at the same time comprise a second IO cache latch unit (see for example in Figs. 3-5 related in Figs. 1-2, 6-12), wherein the first IO cache latch unit and the second IO cache latch unit comprise one cache latch unit (see for example in Figs. 3-5 related in Figs. 1-2, 6-12), and the even bit lines coupled to the cache latches of the first IO cache latch unit and the odd bit lines coupled to the cache latches of the second IO cache latch unit are alternately arranged while being adjacent to each other (see for example in Figs. 3-5 related in Figs. 1-2, 6-12).  It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
	Regarding claim 17, Chun, for example in Figs. 1-12, discloses wherein the number of rows in which the cache latches included in the one cache latch unit are arranged is smaller than the number of rows in which the entire cache latches comprising the cache latch circuit are arranged (see for example in Figs. 3-5 related in Figs. 1-2, 6-12). It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed 
	Regarding claim 18, Chun, for example in Figs. 1-12, discloses wherein the cache latches included in the one cache latch unit comprise a plurality of 4x2 arrays, and the cache latches comprising one of the 4x2 arrays are arranged in the same section (see for example in Figs. 3-5 related in Figs. 1-2, 6-12).  It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
	Regarding claim 19, Chun, for example in Figs. 1-12, discloses wherein the sensing latches coupled to the cache latches comprising the 4x2 array are separated into two 2x2 arrays, and arranged in both side regions of the cache latches comprising the 4x2 array in the second direction (see for example in Figs. 3-5 related in Figs. 1-2, 6-12).  It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
	Regarding claim 20, Chun, for example in Figs. 1-12, discloses wherein the bit line select transistors coupled to the cache latches comprising the 4x2 array are separated into two 4x1 arrays, and arranged in both side regions of the cache latches comprising the 4x2 array in the second direction (see for example in Figs. 3-5 related in Figs. 1-2, 6-12).  It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357.  The examiner can normally be reached on M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825